HERGET, Judge.
In this case Plaintiffs seek a recision of a contract to purchase from Defendant “Lot no. 40-41 of Highland Lakeshore Estates, * * * East Feliciana Parish, Louisiana.” *116In consideration of this agreement, on the date suit was filed on December 23, 1960, Plaintiffs had paid the total sum of $3,042.-20. An amended and supplemental petition was filed on November 7, 1961 on behalf of Donald T. Oatley praying, among other things, that Mrs. Marcelus Oatley be withdrawn as Plaintiff in the suit and finally praying that “there be Judgment herein as prayed for in the original petition.”
On December 20, 1961 Defendant filed answer to the suit denying generally the allegations of Plaintiffs’ original petition and Donald T. Oatley’s amended and supplemental petition. On February 13, 1962 Defendant filed a reconventional demand against Donald T. Oatley seeking judgment in reconvention in the sum of $2,737.98 together with 5% interest from March 1, 1962 until paid and reasonable attorney fees and all costs.
The Trial Court, assigning written reasons therefor, rendered judgment “ * * rej ecting plaintiff’s demands at his costs in the main demand and in the reconventional demand judgment will be signed as prayed for.” Judgment was signed thereon in favor of Plaintiff in reconvention, South-land Resorts, Incorporated and against Defendant in reconvention, Donald T. Oatley, accordingly; from which judgment Donald T. Oatley appealed.
The factual situation involved in this case is the same as that involved in the case of Turner v. Southland Resorts, Incorporated, La.App., 151 So.2d 110. Therefore, for the reasons assigned therein, judgment is rendered in this case reversing the judgment of the Trial Court in favor of Defendant, Plaintiff in reconvention, against the Plaintiff, Defendant in reconvention. And, further, judgment is rendered in favor of plaintiff-appellant, Donald T. Oatley, against the defendant, Southland Resorts, Inc., canceling, annulling and rescinding the contract to purchase and sell made between Plaintiff and Defendant on the 28 day of February, 1959 involving the property described supra, declaring said contract to be of no further force and effect, and ordering Defendant to pay to Plaintiff-Appellant the sum of $3,-042.20 with legal interest from date of judicial demand until paid and the note signed by Plaintiffs, dated February 28, 1959 in the amount of $5,475.96, is ordered canceled.
Reversed and rendered.
REID, J., recused.